Citation Nr: 0507551	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a rash of the back.

2.  Entitlement to a compensable evaluation for residuals of 
history of versicolor of the chest, shoulders and upper back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to September 1970. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In December 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In June 2004, the Board remanded the claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issue of entitlement to a compensable evaluation for 
residuals of history or versicolor of the chest, shoulders 
and upper back is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated for a rash on the back during 
service, and a diagnosis for complaints of a rash on the back 
is not indicated until many years after service discharge.  

3.  The veteran's current rash of the back is not related to 
service.  


CONCLUSION OF LAW

A rash of the back was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for a rash on the back.  He was 
treated for tenia versicolor of the chest, shoulders and 
upper back in June 1970, and his July 1970 separation 
examination report shows tenia versicolor of the chest.  

VA outpatient treatment records show that the veteran was 
seen in 1985 for tinea versicolor of the back.  VA outpatient 
treatment records show that in July 1989, the veteran was 
seen for a rash on the back and chest and tenia versicolor 
was diagnosed.  In April 1990, he was seen for a rash on the 
back and chest, and tinea versicolor was diagnosed.  
Treatment continued for tinea versicolor into the 1990's On 
VA examination in November 1993, tenia versicolor was 
diagnosed when hypopigmented scaly lesions were noted on the 
upper back.  

On VA Agent Orange examination in September 1996, the veteran 
complained of discoloration of the skin from the waist up.  
The examiner noted a few annular hypopigmented scaling 
papules on the back.  The diagnosis was tinea versicolor.  

Private records show that in March 2000 the veteran was seen 
for a rash on the back.  

The veteran was examined by VA in July 2001.  The veteran 
reported having a rash on the upper back since he was in 
Vietnam.  Examination showed multiple, hyperpigmented, 
verrucous-like plaques on the back.  The diagnosis was, 
seborrheic keratosis/multiple dermatosis pupulosa nigra.  

The veteran was examined by VA in June 2002.  The examiner 
stated that the claims file had been reviewed.  It was noted 
that the veteran had a twenty-year history of moles on his 
back which start out as pink, turn brown and itch.  
Examination showed scattered brown papule and plaques on the 
back.  The examiner found, seborrheic keratosis; tinea cruris 
by history, none today; and no tinea versicolor seen today.  
It was opined that the present seborrheic keratosis did not 
represent either active tinea versicolor or a condition which 
was either directly caused by or related to service-connected 
tinea versicolor.  It was stated that these were two separate 
diseases and were not related.  

In March 2005, the veteran submitted evidence to the Board 
which included a statement from his wife, pictures of the 
rash on his back and a private medical report.  The Board has 
considered this evidence in conjunction with the claim and 
finds it duplicative of the evidence currently in the file 
documenting a current rash on the back.  In addition he 
reported that he had not received any communication regarding 
an examination for disability evaluation.  In view of the 
remand below, the Board finds that further consideration of 
that matter is not necessary.  

Discussion

In this case, there is no showing of an inservice treatment 
for a rash of the back, and no indication of treatment for a 
rash of the back after service other than tenia versicolor 
until the veteran was examined by VA in 2001, many years 
after service.  His rash of the back has been diagnosed as 
seborrheic keratosis.  He has been treated for his service-
connected tenia versicolor; however, a VA examiner has noted 
that this is a separate disorder and not related to his rash 
of the back.  Thus, absent a showing of treatment in service 
for a rash of the back, and a current disability which could 
be linked to service, the claim cannot be granted.  


ORDER

Service connection for a rash of the back is denied.  


REMAND

As noted above, the Board remanded this case to the RO for 
additional development.  The Board requested, among other 
things, that the veteran be examined to evaluate his service-
connected tenia versicolor.  The Board notes that in the 
remand, the RO was instructed to inform the veteran of the 
potential consequences of not reporting for the examination, 
and a copy of this notification was to be associated with the 
claims file.  The RO has indicated in the SSOC that the 
veteran failed to report for a scheduled examination in June 
2004.  As the veteran's representative has pointed out, there 
is nothing in the record to show that the veteran was given 
notice of the examination place and date or of the potential 
consequences of not reporting.  It is argued that therefore 
there is no documentation that the veteran was officially 
notified of the examination.  The representative has 
requested that the veteran be scheduled for a VA examination 
to evaluate his disability. 

In order to ensure due process, in view of the foregoing, the 
case is hereby REMANDED to the RO for the following action:



1.  The veteran should be afforded a 
thorough and complete VA examination to 
determine the severity of his service-
connected tenia versicolor.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims folder must 
be made available to the examiner for 
review before the examination, and the 
examiner must note in the examination 
report that this has been accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should describe the 
manifestations attributable to the 
veteran's tenia versicolor only and 
differentiate those findings from any 
other skin disability noted.  Such 
findings for the tinea versicolor should 
include the following: indicate the 
percent of the entire body affected, and 
the percent of exposed areas affected; 
indicate if systemic therapy is required, 
and if so the total duration during the 
past twelve months.  The examiner should 
also note if there is exfoliation 
exudation or itching, lesions, 
disfigurement, ulceration or systemic or 
nervous manifestations.  All conclusions 
should be supported by complete 
rationale.  

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


